Citation Nr: 0108272	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  98-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar and dorsal spine, currently evaluated as 40 
percent disabling.

4.  Entitlement to an increased evaluation for paroxysmal 
tachycardia, currently evaluated as 10 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
allergy to penicillin.

6.  Entitlement to service connection for an allergy to 
Streptomycin.

7.  Entitlement to service connection for a hiatal hernia and 
hypertension, claimed as secondary to service-connected 
disabilities.

8.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.

9.  Entitlement to service connection for loss of sensory 
perception in the left arm, claimed as secondary to arthritis 
of the cervical spine.

10.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to 
September 1954 and from September 1955 to September 1959.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
which denied the veteran's claims.


Other issues

In a June 1998 rating decision, the RO denied a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  In 
September 1998, the veteran submitted a Notice of 
Disagreement regarding that decision.  In a rating decision 
dated in December 1999, the RO granted the veteran's claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  As 
this grant represent a full award of the benefit sought by 
the veteran, this matter is not presently before the Board on 
appeal.  

In a December 1999 rating decision, the RO denied claims of 
entitlement to service connection for traumatic headaches; 
benign positional vertigo; post-traumatic stress disorder 
(PTSD), claimed as due to exposure to penicillin and 
Streptomycin during service; and arthritis of right foot, 
right elbow, bilateral hips, bilateral shoulders, arm 
sockets, wrists and fingers.  In that decision, the RO also 
denied a claim of entitlement to an effective date earlier 
than October 1996 for the assignment of a 10 percent 
evaluation for paroxysmal tachycardia.  In an August 2000 
rating decision, the RO denied a claim of entitlement to 
service connection for hearing loss and tinnitus.  To the 
Board's knowledge, the veteran did not file a Notice of 
Disagreement regarding any of these decisions.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302 (2000).  
Thus, these issues are not presently before the Board on 
appeal.

The Board notes that the veteran has asserted that he has 
also been diagnosed with vagotonia secondary to his service-
connected tachycardia.  See the veteran's June 1998 
Substantive Appeal.  He essentially he experiences a variety 
of symptoms, such as light-headedness, dizziness, and nausea, 
which has been diagnosed as vagotonia, and that this disorder 
has been related to his service-connected tachycardia.  This 
claim appears to have been separately denied by the RO in the 
December 1999 rating decision.  Although the RO characterized 
the issue as entitlement to service connection for "benign 
positional vertigo", the RO specifically indicated that it 
had inferred such claim from the veteran's contention that he 
had been diagnosed with vagotonia based upon symptoms such as 
dizziness and light-headedness.  As discussed above, to the 
Board's knowledge the veteran did not file a Notice of 
Disagreement regarding the December 1999 rating decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.201, 20.302.  
Thus, the Board finds that this issue is not presently before 
the Board on appeal.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's degenerative joint disease of 
the left knee is manifested by subjective reports of swelling 
and painful motion.

2.  The competent and probative evidence of record 
demonstrates that the veteran's degenerative joint disease of 
the right knee is manifested by subjective reports of 
swelling and painful motion.

3.  The competent and probative evidence of record 
demonstrates that the veteran's degenerative arthritis of the 
lumbar and dorsal spine is manifested by limitation of motion 
accompanied by pain in both the lumbar and the dorsal 
(thoracic) spine.

4.  The competent and probative evidence of record 
demonstrates that the veteran's paroxysmal tachycardia is 
manifested by mild, frequent attacks.

5.  In a November 1988 decision, the Board denied a claim of 
entitlement to service connection for an allergic reaction to 
penicillin.

6.  Evidence submitted since the Board's November 1988 rating 
decision bears directly and substantially upon the specific 
matter under consideration; it is neither cumulative nor 
redundant; and it is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for degenerative joint disease in the left knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5258 (2000).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, Diagnostic Code 
5003 (2000).

3.  The criteria for separate disability evaluations of 40 
percent and 10 percent, respectively, for degenerative 
arthritis in the lumbar and dorsal spine are met.
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5291, 5292 (2000).

4.  The criteria for an increased disability evaluation for 
paroxysmal tachycardia have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.104, Diagnostic Code 7010 (1996); 
38 C.F.R. § 4.104, Diagnostic Codes 7013, 7015 (2000).

5.  Evidence submitted since the Board's final November 1988 
decision is new and material.  Thus, the veteran's claim of 
entitlement to service connection an allergy to penicillin is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss the 
law and regulations generally pertaining to increased rating 
claims.  The Board will then separately address the veteran's 
claims of entitlement to degenerative joint disease of the 
left and right knees; entitlement to degenerative arthritis 
in the lumbar and dorsal spine; and entitlement to an 
increased evaluation for paroxysmal tachycardia.  

Thereafter, the Board will address the issue of whether new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
allergy to penicillin.

The remaining issues on appeal will be addressed in the 
REMAND portion of this decision.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

38 C.F.R. § 4.27 (2000) provides that hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000); Fanning v. Brown, 
4 Vet. App. 225 (1993).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  See also 38 C.F.R. § 4.25 (2000).

Duty to notify/assist

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  VCAA also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Secretary may 
defer providing assistance pending the submission by the 
claimant of essential information missing from the 
application.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 1991).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2000).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Additional law, regulations and court decisions which are 
specific to the issues raised on appeal will be addressed 
below.





CONTINUED ON NEXT PAGE


1.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right knee, currently evaluated as 10 
percent disabling.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (1998); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service medical records show that he underwent 
a left knee arthrotomy in October 1957 after complaining of 
recurring pain and locking in his right knee.  An October 
1957 clinical note reflects a diagnosis of left medical 
meniscus.  

In an October 1960 rating decision, the RO granted service 
connection for a left knee injury and assigned a 10 percent 
disability rating under Diagnostic Code 5258 [dislocated 
semilunar cartilage].  In a decision dated in September 1972, 
the Board granted an increased evaluation, 20 percent, under 
Diagnostic Code 5258 for the veteran's service-connected left 
knee condition.

In a December 1987 rating decision, the RO granted service 
connection for degenerative arthritis of the right knee and 
assigned a noncompensable evaluation under Diagnostic Code 
5003[degenerative arthritis]-5257[other impairment of knee].

In a statement received in October 1996, the veteran 
indicated that he was seeking increased evaluations for 
various service-connected disabilities.  Although this 
statement is negative for any specific discussion regarding 
the veteran's service-connected degenerative joint disease of 
both knees, the veteran subsequently submitted a report of 
medical examination by Dr. R.S. which was dated in October 
1992.  In that report, it was noted that the veteran had 
complained of numbness around his left knee, which reportedly 
extended down his shin to his big toe.  Examination revealed 
full range of motion in the legs, except for in the left knee 
and ankle, which both showed some limitation of flexion.  
Some swelling and tenderness were also observed in the knee.  
Neurological examination revealed normal gait with normal 
heel, toe, and tandem walking, with deep tendon reflexes 
equal bilaterally in the lower extremities.  Normal motor, 
tone, bulk, and strength were seen throughout all extremities 
tested.  No diagnoses were noted with respect to either knee. 

VA outpatient treatment records dated throughout 1996 and 
1997 are negative for any complaints or treatment regarding 
the veteran's knees. 

In March 1997, the veteran was provided with a VA orthopedic 
examination.  Although this examination appears to have been 
conducted primarily in regard to the veteran's disabilities 
of the spine, the VA examiner noted that range of motion in 
the knees was from zero degrees extension to 115 degrees 
flexion in the right knee and 90 degrees flexion in the left 
knee.  See 38 C.F.R. § 4.71, Plate II (2000).  No effusion or 
gross instabilities were found to be present, and no atrophy 
was observed.   Strength was found to be symmetrically intact 
and satisfactory in the lower extremities.  No diagnoses were 
noted regarding the veteran's knees.

In the July 1997 rating decision, the RO denied an increased 
evaluation for the veteran's service-connected degenerative 
joint disease of the left knee, which was then evaluated as 
20 percent disabling.  The RO granted an increased 
evaluation, 10 percent, for degenerative joint disease of the 
right knee, based upon the limitation of motion shown during 
the veteran's March 1997 VA examination.

In September 1997, the veteran submitted a Notice of 
Disagreement in which he asserted that both of his knees had 
become swollen, puffy and painful.  He also asserted that 
there had been an accumulation of fluid in both of his knees 
for a number of years.  The veteran indicated that his left 
knee still buckled under  pressure at times, and that this 
has caused him to fall and suffer resulting scrapes and 
bruises.  With his statement, the veteran enclosed a color 
photograph of each knee, which he asserted showed evidence of 
fluid accumulation in both knees.  

In February 1998, the veteran was provided with another VA 
orthopedic examination.  The veteran reported that his left 
knee often gave out, and that his right knee was also 
symptomatic.  He stated that he experienced pain, swelling, 
aching, popping and cracking in his right knee if he stayed 
on it too much.  He reported that he experienced pain, 
swelling, aching, and restricted motion in his left knee.  
Upon examination, the VA examiner noted that the veteran 
demonstrated basically a normal gait with difficulty in heel 
to toe walking.  Examination of the left knee revealed full 
extension with flexion to 110 degrees and no ligament laxity.  
The VA examiner noted that the veteran complained of 
tenderness over the medial and lateral joint lines.  
Examination of the right knee revealed full extension with 
flexion to 100 degrees, accompanied by complaints of 
tenderness over the medial and lateral joint lines.  The VA 
examiner found no evidence of any patellar instability, 
effusion, abnormal masses or synovitis in either knee.  The 
VA examiner noted diagnoses of degenerative arthritis of the 
right knee and a status post arthrotomy of the left knee.

In September 1999, the veteran was provided with a fee basis 
physical examination.  The veteran reported that he was 
unable to stand or walk for long periods of time.  He 
indicated that he was unable to go up or down stairs, and 
that his left knee often gave way on him.  Examination of the 
right knee revealed no heat, redness, swelling, effusion, 
abnormal instability, drainage, or weakness.  Range of motion 
in the right knee was from zero degrees extension to 130 
degrees flexion, with pain at 80 degrees.  Range of motion in 
the left knee was from zero degrees extension to 105 degrees 
active flexion, with pain at 60 degrees.  The examiner 
concluded that range of motion was affected by pain, but that 
fatigue, weakness and lack of endurance were not major 
functional impacts. 

In a Supplemental Statement of the Case dated in December 
1999, the RO continued to deny the veteran's claim of 
entitlement to an increased evaluation for degenerative joint 
disease of both knees.  With respect to the veteran's left 
knee disability, the RO concluded that the evidence supported 
the assignment of a 20 percent disability rating under 
Diagnostic Code 5258 based upon frequent episodes of locking, 
pain or effusion in the joint.  With respect to his right 
knee disability, the RO concluded that the evidence supported 
the assignment of a 10 percent disability rating based upon 
painful motion under Diagnostic Code 5003.

Relevant Law and Regulations

Knee disabilities

Under Diagnostic Code 5258, dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258.

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 0 
percent rating is provided; when flexion is limited to 45 
degrees, 10 percent is assigned; when flexion is limited to 
30 degrees, 20 percent is assigned; and when flexion is 
limited to 15 degrees, 30 percent is assigned.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2000).

Limitation of extension of the leg is rated 50 percent at 45 
degrees; 40 percent at 30 degrees; 30 percent at 20 degrees; 
20 percent at 15 degrees; 10 percent at 10 degrees; and non 
compensable at 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (1999).  See also 38 C.F.R. § 4.71, Plate II (2000) 
which reflects that normal flexion and extension of a knee is 
from 0 to 140 degrees.

The VA Office of General Counsel provided guidance concerning 
increased rating claims for knee disorders.  In essence, VA 
General Counsel stated that compensating a claimant for 
separate functional impairment under Diagnostic Code 5257 and 
5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 
(July 1, 1997).  The General Counsel held in VAOPGCPREC 23-97 
that a veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any:

. . . separate rating must be based upon 
additional disability. When a knee 
disorder is already rated under 
[Diagnostic Code] 5257, the veteran must 
also have limitation of motion under 
[Diagnostic Code] 5260 or [Code] 5261 in 
order to obtain a separate rating for 
arthritis. If the veteran does not at 
least meet the criteria for a zero- 
percent rating under either of those 
codes, there is no additional disability 
for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

Under Diagnostic Code 5257, the schedular criteria call for a 
10 percent disability rating for slight impairment of a knee.  
A 20 percent disability rating is warranted for moderate 
impairment, and a 30 percent disability rating is assigned 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

The words "slight", "moderate" and "severe" are not defined 
in the VA Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6 (2000).  It should also be noted that use of terminology 
such as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the 
limitation of motion of the specific joint or joints involved 
is non compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where x- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Diagnostic Code 
5003 states that the 20 and 10 percent ratings based on x-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2000) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Court has also held 
that where a diagnostic code is not predicated on a limited 
range of motion alone, such as with Diagnostic Code 5258, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Analysis

Preliminary matters

As discussed above, VA has a duty to notify a claimant of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].  By virtue of the Statement of 
the Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
his increased rating claims.  Thus, the Board finds that VA 
has satisfied its duty to advise the veteran of the type of 
information and evidence needed to substantiate his claim. 

VA also has a duty to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim for benefits.  See the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C. § 5103A].  The record 
reflects that the veteran has been provided with two recent 
VA physical examinations.  In the opinion of the Board, there 
is now ample medical and other evidence of record, including 
the reports of several recent medical examinations.  Neither 
the veteran nor his representative have pointed to any 
additional evidence which has not been obtained and which 
would be pertinent to the veteran's claims of entitlement to 
increased ratings for degenerative joint disease in the left 
and right knees.  Accordingly, the Board finds that all 
relevant evidence which is available has been obtained by the 
RO to the extent possible; consequently, there is no further 
duty to assist the appellant.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C. § 5103A].

Because the VCAA went into effect after the most recent SSOC 
was issued, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  In 
Bernard, the Court held that before the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument, an 
opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  As discussed in detail above, the Board has 
reviewed the evidence of record and determined that all 
notification and development actions required by the new 
legislation appear to have been completed in full.  Remanding 
this case for readjudication under such circumstances would 
serve no useful purpose.  Cf. Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds that it may 
proceed with a decision on the merits of the veteran's claims 
without prejudice to the veteran.

Discussion

(i.)  Left knee disability

The veteran is seeking an increased disability rating for his 
service-connected degenerative joint disease of the left 
knee, which is currently evaluated as 20 percent disabling by 
application of 38 C.F.R. § 4.71a, Diagnostic Code 5258.  He 
essentially contends that his left knee disability is more 
severe than is contemplated by his currently assigned rating.  

A 20 percent evaluation is the highest evaluation which may 
be assigned under Diagnostic Code 5258.   Thus, an increased 
disability rating is not available under the criteria of 
Diagnostic Code 5258.

The veteran's representative has asserted that an increased 
disability rating is warranted for the veteran's degenerative 
joint disease based on functional loss due to pain and 
weakness pursuant to the Court's holding in Deluca.  However, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 cannot be 
considered because the currently assigned 20 percent 
disability rating is the maximum available under 38 C.F.R. § 
4.71a, Diagnostic Code 5258.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Moreover, since the veteran's disability 
is rated under Diagnostic Code 5258, a code which is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, pertaining to functional impairment and factors to be 
considered upon evaluation of the joints, respectively, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The Board has given consideration to evaluating the veteran's 
service-connected left knee disability under a Diagnostic 
Code other than Diagnostic Code 5258.  The Board notes that 
the assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5257 pertains to recurrent subluxation or 
lateral instability.  In this regard, the Board finds the 
most probative evidence to be the reports of examinations 
conducted in March 1997, February 1998 and September 1999.  
These reports are all negative for any evidence of 
instability or subluxation in the veteran's left knee.  Both 
the March 1997 and February 1998 VA examiners specifically 
concluded that there was no evidence of instability in the 
veteran's left knee. 

Although the veteran has asserted that his left knee often 
gives out, the Board places little weight of probative value 
on the veteran's self-interested statement.  In determining 
whether evidence submitted by a veteran is credible, the 
Board may consider internal consistency, facial plausibility 
and consistency with other evidence submitted on behalf of 
the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The Board does not question the veteran's competence to 
describe his own symptoms.  However, his statements 
concerning reported symptoms of instability lack credibility 
in light of the utterly negative clinical picture.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."]  Based on the medical evidence of 
record, which fails to demonstrate severe subluxation or 
instability of the left knee, the Board finds that the 
preponderance of the evidence is against rating the veteran's 
disability under the criteria of Diagnostic Code 5257.

The Board has also considered whether veteran's left knee 
disability may be evaluated based upon limitation of motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003, discussed in 
detail above.  However, repeated VA examination has 
demonstrated that the veteran has full extension in his left 
knee.  Thus, the clinical evidence does not reflect 
limitation of extension consistent with even a compensable 
evaluation under the criteria of Diagnostic Code 5261.  
Similarly, repeated VA examination has revealed limitation of 
flexion to 90 degrees in March 1997, 110 degrees in February 
1998, and 105 degrees in September 1999.  Under the criteria 
of Diagnostic Code 5262, limitation of flexion to 45 degrees 
is required in order to receive a compensable evaluation, and 
limitation of flexion to 15 degrees is required in order to 
receive a 30 percent evaluation.  Thus, the clinical evidence 
also does not reflect limitation of flexion consistent with 
even a compensable evaluation under the criteria of 
Diagnostic Code 5262.  Accordingly, the Board finds that the 
preponderance of the evidence is against evaluating the 
veteran's left knee disability under Diagnostic Codes 5003, 
5261 and/or 5262.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a disability rating in excess of the 
currently assigned 20 percent is not warranted. 

(ii.)  Right knee disability

The veteran's degenerative joint disease of the right knee is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, based 
upon noncompensable limitation of motion verified by 
objective evidence of pain.  The veteran contends that his 
left knee disability is more severe than is contemplated by 
his currently assigned rating.

Pursuant to the criteria of Diagnostic Code 5003, the Board 
must first look to the appropriate diagnostic codes for 
limitation of motion of the specific joint involved in order 
to see if an increased disability rating is warranted.  In 
this regard, the Board notes that repeated VA examination has 
demonstrated that the veteran has full extension in his right 
knee.  Thus, the clinical evidence does not support the 
assignment of an increased evaluation under the criteria of 
Diagnostic Code 5261.  Similarly, VA examination revealed 
limitation of flexion to 115 degrees in March 1997, 100 
degrees in February 1998 and 130 degrees in September 1999.  
The Board believes that these findings do not support the 
assignment of an increased evaluation under the criteria of 
Diagnostic Code 5262.  

As discussed above, the veteran's representative has asserted 
that an increased disability rating is warranted for the 
veteran's degenerative joint disease based on functional loss 
due to pain and weakness pursuant to the Court's holding in 
Deluca.  The Board finds the most probative evidence in this 
regard to be the opinion of the September 1999 examiner, 
because the examiner to specifically address the various 
factor set forth in Deluca.  The examiner found that although 
there was evidence that motion was limited by pain, other 
factors, including fatigue, weakness, and lack of endurance, 
were found to not have a major functional impact. The veteran 
and his representative have pointed to no evidence which is 
to the contrary, and the Board has identified none.  In light 
of the September 1999 examiner's findings, which appear to be 
consistent with the other medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation based on functional loss.

The Board has also given consideration to rating the 
veteran's right knee disability under other diagnostic codes.

Under Diagnostic Code 5258, a dislocated semilunar cartilage 
(meniscus) with frequent episodes of locking, pain, and 
effusion into the joint warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (1999).  As noted above, 
however, both the February 1998 and September 1999 examiners 
specifically found that there was no evidence of effusion in 
the veteran's right knee.  The reports of these examinations 
are also negative for any evidence of locking in the 
veteran's right knee.  Although the Board recognizes that 
there is evidence of painful motion in the veteran's right 
knee, this symptom is already contemplated in the 10 percent 
evaluation currently assigned under Diagnostic Code 5003.  
Because repeated VA examination has revealed no evidence of 
effusion or locking in the right knee, the Board finds that 
the preponderance of the evidence is against an increased 
disability rating under Diagnostic Code 5258.

The Board has also given consideration to rating the 
veteran's right knee disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, to include the possibility of assigning 
a separate evaluation for the veteran's service-connected 
degenerative joint disease of the right knee under Diagnostic 
Code 5003 and 5257.  See VAOPGCPREC 23-97; see also Esteban, 
6 Vet. App. at 261.  However, the Board found the most 
probative evidence in this regard to be the reports of the 
veteran's various VA examinations, which are all negative for 
any evidence of instability or subluxation in the veteran's 
right knee.  More significantly, both the March 1997 and 
February 1998 VA examiners specifically concluded that there 
was no evidence of instability in the veteran's right knee.  
In light of these opinions, the Board finds that the 
preponderance of the evidence is against rating the veteran's 
right knee under the criteria of Diagnostic Code 5257, since 
the symptomatology called for in the schedular criteria is 
not present.

In short, the competent and probative evidence of record 
demonstrates that the veteran's degenerative joint disease of 
the right knee is manifested by subjective reports of 
swelling and painful motion.  The Board is unable to identify 
any clinical evidence which would provide a basis for the 
assignment of an evaluation in excess of 10 percent for the 
veteran's degenerative joint disease of the right knee.  
Therefore, the Board finds that the preponderance of the 
competent and probative evidence of record is against the 
veteran's claim.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar and dorsal spine, currently evaluated as 40 
percent disabling.

Factual Background

In an August 1986 Board decision, service connection was 
granted for a degenerative disease of the lumbar spine, 
secondary to the veteran's service-connected arthritis of the 
cervical spine.  A 10 percent disability rating was assigned 
by the RO in a September 1986 rating decision.  In a December 
1987 RO rating decision, the disability was redenominated as 
arthritis of the lumbar and dorsal spine and the disability 
rating was increased to 20 percent.

In an October 1992 medical report submitted by the veteran, 
Dr. R.S. noted that examination had revealed evidence of 
chronic deformity in the loss of curvature of the dorsal 
spine.  Dr. R.S. also noted that there was marked scoliosis 
and diminished range of motion in the low back with 30 
degrees flexion, 10 degrees extension, and 10 degrees 
right/left lateral motion.  Some spasm was noted in the upper 
and lower spinal regions.  X-rays revealed posterior facet 
joint scoliosis and anterior osteophytes throughout the 
lumbar spine, with evidence of degenerative and spondylitis 
changes.  Dr. R.S. noted a diagnosis of longstanding and 
chronic degenerative changes of the dorsal and lumbar spine.

In his October 1996 statement, the veteran asserted that his 
arthritis of the lumbar and dorsal spine had caused 
increasing limitation of motion in his back.  He also 
asserted that spondylosis had destroyed the "curvature" of 
his thoracic spine.  [The Board notes in passing that the 
terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) (citing 
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986)).]

During his March 1997 VA examination, the veteran reported 
that he had experienced a loss in manual dexterity over the 
last several years, and that he experienced pain in his mid 
and lower back.  He stated that the pain became worse with 
twisting activities, and that it extended down both legs, 
accompanied by a "tingling" sensation in his toes.  
Examination of the lumbar and thoracic spine revealed a 
diffuse tenderness, but no localizing spasm.  Range of motion 
testing revealed forward flexion of a fingertip within 50 
centimeters of the floor, and extension to 15 degrees.  
Lateral flexion was to 15 degrees on both the left and right, 
and lateral rotation was to 40 degrees on both the left and 
right.  X-rays showed a very mild diffuse spurring in the 
thoracic spine, but no major lesions, and some narrowing of 
L-5, S-1 with changes present.  A mild thoracolumbar curve 
was also noted.  The VA examiner concluded that the veteran 
had degenerative arthritis of the lumbar spine, which was 
mild in nature.  The VA examiner indicated that he could not 
account for the veteran's limited motion based upon 
radiographic findings, and that there were no signs of 
weakness in any plane.  The VA examiner concluded that the 
sensory changes were not radicular in nature, and that there 
was no atrophy in any localized muscle group.

In the Notice of Disagreement submitted in September 1997, 
the veteran reported that he had experienced swelling and 
muscle spasm in his spine for years.

During his February 1998 VA examination, the veteran asserted 
that he experienced pain, swelling, and spasm in his back.  
He stated that he could not bend much at the waist due to 
pain, and that he often experienced "fiery streaks of pain" 
down both legs.  Upon examination, the VA examiner noted that 
the veteran was wearing a lumbosacral corset, which he 
removed.  The VA examiner found evidence of scoliosis 
beginning in the mid dorsal spine area and extending to the 
right and upper dorsal spine.  Some tenderness to light touch 
was noted throughout the spine.  Range of motion in the 
lumbar spine was found to be to 30 degrees flexion, zero 
degrees extension, 30 degrees lateral bending, and 10 degrees 
rotation.  X-rays demonstrated what appeared to be fused 
sacroiliac joints in the lumbar spine, right narrowing of the 
lumbosacral disc space, and lipping of the lumbar spine with 
scoliosis to the right.  The VA examiner noted diagnoses of 
degenerative arthritis of the dorsal spine, and degenerative 
arthritis and scoliosis of the lumbar spine.  The VA examiner 
also noted a diagnosis of possible fused sacroiliac joints, 
rule out ankylosing spondylitis.

During a September 1999 fee-basis examination, the veteran 
reported that he experienced constant aching and severe pain 
in his lumbosacral region.  He indicated that the pain grew 
more severe with prolonged standing or walking.  Examination 
of the lumbar spine revealed evidence of tenderness and 
spasm, but not weakness.  Range of motion in the lumbar spine 
was found to be to 35 degrees flexion, with pain reported at 
10 degrees; to 15 degrees extension, with pain reported at 5 
degrees; to 10 degrees right and left lateral flexion, with 
pain reported at 5 degrees; and to 10 degrees left and right 
rotation, with pain reported at 5 degrees.  The examiner 
concluded that range of motion was limited by pain.  Sensory 
examination to pain and touch was found to be normal in the 
lower extremities, and motor function was found to be within 
normal limits.  The examiner noted a diagnosis of arthritis 
in the lumbar spine.  The examiner concluded that the veteran 
had extensive loss of motion accompanied by pain on motion.  
The examiner found that the veteran was able to walk without 
the use of assistance devices, but that he was limited in the 
amount of standing, walking, bending, squatting, and kneeling 
he could do.

In December 1999, the RO granted an increased evaluation, 40 
percent, under Diagnostic Code 5292 for degenerative 
arthritis of the lumbar and dorsal spine, effective October 
1996.  The RO found that a 40 percent rating was warranted 
because the clinical evidence of record revealed severe 
limitation of motion in the lumbar spine.

Relevant Law and Regulations

The law and regulations generally pertaining to 
musculoskeletal disabilities, including arthritis, have been 
set forth above and will not be repeated.

Under Diagnostic Code 5291, limitation of dorsal spine motion 
will be rated as noncompensable where it is slight, 10 
percent disabling where moderate, and 10 percent disabling 
where severe.  38 C.F.R. § 4.71a, Diagnostic Code 5291. 

Under Diagnostic Code 5292, limitation of lumbar spine motion 
will be rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Diagnostic Code 5292.

Under Diagnostic Code 5293, which pertains to intervertebral 
disc disease, a noncompensable evaluation is assigned for 
postoperative, cured intervertebral disc disease, a 10 
percent evaluation is assigned for mild intervertebral disc 
disease, a 20 percent rating is assigned for intervertebral 
disc syndrome which is moderate with recurring attacks, a 40 
percent rating is warranted for intervertebral disc syndrome 
that is severely disabling with recurring attacks and 
intermittent relief, and a 60 percent evaluation is assigned 
for intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
4.71a, Diagnostic Code 5293 (2000).

Analysis

Preliminary matters - duty to notify; duty to assist; 
standard of proof

As discussed above, the record shows that the veteran has 
been advised on numerous occasions of the information, 
medical evidence, or lay evidence necessary to substantiate 
his increased rating claims, particularly in the June 1998 
SSOC and the December 1999 SSOC.  Thus, the Board finds that 
VA has satisfied its duty to advise the veteran of the type 
of information and evidence needed to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].

The Board further finds that all relevant evidence which is 
available has been obtained by the RO to the extent possible; 
consequently, there is no further duty to assist the 
appellant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) [to be 
codified at 38 U.S.C. § 5103A].  There is ample medical and 
other evidence of record, including the reports of recent VA 
examinations, and neither the veteran nor his representative 
have pointed to any additional evidence which has not been 
obtained and which would be pertinent to this particular 
issue.

Because the Board is of the opinion that all notification and 
development actions required by the VCAA have been completed 
in full, the Board finds that it may proceed with a decision 
on the merits of the veteran's claim, without prejudice to 
the veteran.  See Bernard, 4 Vet. App. at 393-394.

The standard of proof has been set forth above and will not 
be repeated herein.

Discussion

The veteran is seeking an increased rating for his service-
connected arthritis of the lumbar and dorsal spine.  He 
essentially contends that his back disorder is more severe 
than is contemplated by his currently assigned 40 percent 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.

The Board notes that a 40 percent evaluation is the highest 
evaluation which may be assigned under Diagnostic Code 5292.  
Thus, the Board finds that an increased disability rating is 
not available under this code.  Having reviewed the record, 
however, the Board concludes that a separate 10 percent 
disability rating is appropriate under Diagnostic Code 5291, 
which pertains limitation of motion in the dorsal spine.  
This conclusion is based on the medical evidence of record, 
which shows that although specific ranges of motion have not 
been obtained for the dorsal spine, the veteran has 
consistently complained of limited mobility and severe pain 
in the dorsal spine as well as in the lumbar spine.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5291.  The record also 
demonstrates distinct diagnoses of degenerative arthritis in 
both the lumbar and dorsal spine.  Because the Board believes 
that the symptomatology experienced in the veteran's dorsal 
spine is separate and distinct from the symptomatology 
experienced in the lumbar spine, the Board finds that 
separate disability ratings of 40 percent and 10 percent are 
warranted for the veteran's degenerative arthritis in the 
lumbar and dorsal spine.  See Esteban, supra.

The Board notes that a 10 percent disability rating is the 
highest evaluation which may be assigned under Diagnostic 
Code 5291.  Accordingly, the Board finds that a disability 
rating in excess of 10 percent is not available for the 
veteran's degenerative arthritis in the dorsal spine under 
this code.

Because Diagnostic Codes 5291 and 5292 both contemplate 
limitation of motion, the Board has considered whether 
increased evaluations are warranted for the veteran's 
arthritis of the lumbar and dorsal spine based on additional 
functional loss due to pain and other symptoms.  See DeLuca, 
8 Vet. App. at 206.  However, as noted above, the currently 
assigned 40 percent and 10 percent disability ratings are the 
maximum available under Diagnostic Code 5291 and 5292.  
Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 
are not for application.  See Johnston, 10 Vet. App. at 85.

Because the RO had previously rated the veteran's 
degenerative arthritis of the lumbar and dorsal spine using 
the criteria of Diagnostic Code 5293, the Board has also 
considered whether increased evaluations may be available 
under this code.  However, in this regard, the Board notes 
that there has been no diagnosis of intervertebral disc 
syndrome and no clinical findings consistent with such 
disease, to include neuropathy.  Although the veteran has 
reported pain radiating into his lower extremities from his 
back, the medical evidence of record is essentially negative 
for any neurological findings of the lumbosacral spine.  The 
Board finds the most probative evidence in this regard to be 
the report of the veteran's September 1999 examination, in 
which the VA examiner specifically concluded that 
neurological examination was within normal limits.  
Similarly, although the March 1997 VA examiner found evidence 
of sensory changes, the VA examiner further concluded that 
they were not radicular in nature.  In short, because the 
objective medical record does not reveal any findings of 
intervertebral disc syndrome, the Board concludes that the 
preponderance of the evidence is against assigning a 
disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

In summary, the Board finds that the competent and probative 
evidence of record supports the assignment of separate 
disability ratings of 40 percent under Diagnostic Code 5292 
for limitation of motion in the lumbar spine and 10 percent 
under Diagnostic Code 5291 for limitation of motion in the 
dorsal spine.  To that extent, the benefit sought on appeal 
is granted.

4.  Entitlement to an increased evaluation for paroxysmal 
tachycardia, currently evaluated as 10 percent disabling.

Factual Background

During service, the veteran was diagnosed as having proximal 
tachycardia.

Of record is a report of a July 1963 VA physical examination.  
The veteran presented a number of complaints, including 
tachycardia.   Physical examination and diagnostic testing 
were essentially normal. The examiner concluded that he 
believed that the veteran's complaints were psychogenic in 
origin.  The diagnosis was psychophysiologic cardiovascular 
reaction from history.

In a decision in February 1964, the Board granted service 
connection for a psychophysiological cardiovascular reaction.  
After reviewing the medical evidence, the Board determined 
that the veteran's recurring rapid heart rate, which had been 
diagnosed in the past as paroxysmal tachycardia, was a 
manifestation of a psychophysiological cardiovascular 
reaction.

In a March 1954 rating decision, the RO assigned a 
noncompensable evaluation under 38 C.F.R. § 4.132, Diagnostic 
Code 9501 [psychological factors affecting cardiovascular 
condition]

In an October 1992 medical report, Dr. S. noted that cardiac 
examination had revealed regular sinus rhythm with no 
murmurs, rubs, thrills, or heaves present.

In October 1996, the veteran filed a claim of entitlement to 
an increased evaluation for his service-connected disability.  

During a VA psychiatric examination conducted in March 1997, 
the veteran reported that he experienced episodes of a rapid 
heart rate a couple of times per month.  He stated that these 
episodes last 10 to 15 seconds and then his heart returns to 
normal.

In the July 1997 rating decision, the RO determined that the 
veteran's disability was more appropriately rated using the 
criteria of 38 C.F.R. § 4.104, Diagnostic Code 7013 (1996) 
[tachycardia, paroxysmal].  Under this code, the RO concluded 
that a 10 percent disability rating was warranted for 
infrequent attacks of tachycardia.  In September 1997, the 
veteran submitted a statement in which he essentially 
contended that his tachycardia was more severe than is 
contemplated by a 10 percent disability rating.

VA treatment records dated throughout 1997 and 1998 are 
negative for any complaints or treatment for tachycardia or 
heart problems.  Several VA examiners during this period 
noted a past history of tachycardia.

In March 1998, the veteran was provided with a VA 
examination.  The VA examiner noted that the veteran had a 
history of tachycardia since 1957.  The veteran reported that 
he often awoke at night with palpitations and a feeling of 
shortness of breath.  He indicated that his breathing 
difficulties would last from several seconds to a few 
minutes.  The veteran stated that these episodes occur one to 
two times a week.  Upon examination, the VA examiner noted 
that the veteran's chest was clear to auscultation 
bilaterally.  Examination of the heart revealed a normal 
sinus rhythm, and no evidence of murmurs or arrhythmia.  The 
VA examiner noted that the frequency of the veteran's attacks 
appeared to be one to two times a week.  The VA examiner 
found that the severity of the attacks was mild, but that 
they were accompanied by some degree of breathing difficulty.  
The VA examiner concluded that there appeared to be no 
precipitating factors to these attacks.  Chest x-rays were 
found to be normal, but electrocardiogram (EKG) studies 
revealed a right axis deviation, incomplete right bundle 
branch block.  The VA examiner concluded that these findings 
were suggestive of sick sinus syndrome.  The VA examiner 
further concluded that the veteran's symptoms may be on the 
basis of a tachy/brady arrhythmia as part of the sick sinus 
syndrome.

In the December 1999 SSOC, the RO denied entitlement to a 
rating in excess of 10 percent for the veteran's tachycardia.  
The RO concluded that the evidence did not show that the 
veteran experienced severe, frequent attacks so as to warrant 
a 30 percent evaluation.

Relevant Law and Regulations

The Board notes that the regulations pertaining to 
cardiovascular disorders were revised during the pendency of 
the veteran's appeal.  See 62 Fed. Reg. 65207- 65244 (1997).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991); see also VAOPGCPREC 3-2000 (2000) [opinion of VA 
General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the former and current 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change, and that the 
Board must apply only the earlier version of the regulation 
for the period prior to the effective date of the change.].  
See also 38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. 
§ 14.507 (1999) [precedential opinions of VA's General 
Counsel are binding on the Board].

Prior to January 12, 1998, paroxysmal tachycardia was 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7013.  
Under that code, paroxysmal tachycardia, when severe, with 
frequent attacks, was assigned a 30 percent rating.  Where 
there were infrequent attacks, the rating was 10 percent.

The revised regulations do not contain a diagnostic code 
specifically for paroxysmal tachycardia.  The veteran's 
service-connected disability has been rated by the RO as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7015 [atrioventricular block].  

Under the post-1998 criteria, atrioventricular block 
(Diagnostic Code 7015) is evaluated as follows. When there is 
chronic congestive heart failure, or a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is left ventricular dysfunction with an 
ejection fraction of less than 30 percent, a 100 percent 
evaluation is assigned. When there is more than one episode 
of congestive heart failure in the past year, or a workload 
of 3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, a 60 percent evaluation is assigned. When a workload 
of 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or there is evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, a 30 percent evaluation is 
assigned.  When a workload of 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication is required, a 10 percent 
evaluation is assigned. 38 C.F.R. § 4.104, Diagnostic Code 
7015 (2000).

Under Diagnostic Code 7010, a 30 percent evaluation is 
warranted for paroxysmal atrial fibrillation or other 
supraventricular tachycardia with more than four episodes per 
year documented by ECG or Holter monitor.  A 10 percent 
evaluation is warranted permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. § 
4.104, Diagnostic Code 7010 (2000).

Analysis

Preliminary matters - duty to notify; duty to assist

The record reflects that the veteran has been advised of what 
the evidence must show in order to support his claim of 
entitlement to an increased rating for paroxysmal 
tachycardia, particularly in the June 1998 SSOC and the 
December 1999 SSOC.  Thus, the Board finds that VA has 
satisfied its duty to advise the veteran of the type of 
information and evidence needed to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) [to be codified as 
amended at 38 U.S.C. § 5103].

The record also reflects ample medical and other evidence of 
record, including the report of a VA arrhythmia examination 
conducted in February 1998.  Neither the veteran nor his 
representative have pointed to any additional evidence which 
has not been obtained and which would be pertinent to this 
particular issue.  Therefore, the Board finds that all 
relevant evidence which is available has been obtained by the 
RO to the extent possible; consequently, there is no further 
duty to assist the appellant.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) [to be codified at 38 U.S.C. § 5103A].

The Board specifically notes that the RO provided the veteran 
notice of the change in regulations in the December 1999 
Supplemental Statement of the Case.  Thus, the Board finds 
that it may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v Brown, 4 Vet. App. 384, 393-394 (1993).

Because the Board is of the opinion that all notification and 
development actions required by the VCAA have been completed 
in full, the Board finds that it may proceed with a decision 
on the merits of the veteran's claim, without prejudice to 
the veteran.  See Bernard, 4 Vet. App. at 393-394.

Discussion

At the outset, the Board notes that the veteran has devoted 
portions of his various statements to the matter of the 
etiology of his service-connected tachycardia.  In essence, 
the veteran appears to be disagreeing with the Board's 
conclusion in its February 1964 decision that his tachycardia 
is the result of a "psychophysiological cardiovascular 
reaction".  Rather, he contends that his tachycardia is the 
result of having been given Streptomycin while hospitalized 
during service.  The Board specifically rejected that 
contention in its February 1964, based on the 1963 VA 
examination described above, and instead granted service 
connection for psychophysiological cardiovascular reaction.  
There is no evidence of record which indicates that the 
alleged heart disease stems from the administration of any 
medication during service.  In any event, since the matter 
currently before the Board is the rating to be assigned the 
service-connected disability, the etiology of this disorder 
is moot.  Furthermore, the service-connected disability is 
rated as a disorder of the cardiovascular system under 
38 C.F.R. § 4.104, not as a mental disorder under 38 C.F.R. 
§ 4.130. 

In accordance with the Court's ruling in Karnas, the Board 
has considered the veteran's claim under both the current and 
the former schedular criteria in order to determine which 
version is most favorable to him.  See Karnas, 1 Vet. App. at 
311. See VAOPGCPREC 3-2000.  In this regard, the Board notes 
that in the July 1996 rating decision, the RO rated the 
veteran's service-connected tachycardia under the former 
rating criteria using Diagnostic Code 7013 [paroxysmal 
tachycardia].  However, the revised regulations do not 
contain a diagnostic code specifically for paroxysmal 
tachycardia.  In the December 1999 SSOC, the RO considered 
evaluating the veteran's disability under the revised 
regulations using 38 C.F.R. § 4.104, Diagnostic Code 7015 
(2000), which deals with atrioventricular block.  

However, under the revised regulations, the Board is of the 
opinion that the veteran's disability is most appropriately 
rated under 38 C.F.R. § 4.104, Diagnostic Code 7010, which 
concerns supraventricular arrhythmias.  As noted above, 
Diagnostic Code 7010 provides for disability ratings for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia based upon the frequency of episodic attacks.  
The Board finds the criteria in Diagnostic Code 7010 to be 
more consistent with the veteran's symptoms of palpitations 
and breathing difficulties.

Having reviewed the record, the Board finds that the 
competent and probative evidence of record does not support 
the assignment of a higher disability rating under the former 
schedular criteria.  A 30 percent evaluation under Diagnostic 
Code 7013 is warranted for severe, frequent attacks of 
tachycardia.  The Board finds the most probative evidence in 
this regard to be the report of the March 1998 VA 
examination.  In the examination report, the VA examiner 
specifically characterized the veteran's attacks only as 
"mild".  This characterization is consistent with the other 
recent medical evidence of record, which contains no 
reference to severe attacks.  See, for example, the report of 
the March 1997 VA psychiatric examination, during which the 
veteran merely indicated that he experienced a few episodes 
of rapid hear rate monthly, which quickly returned to normal.  
Of particular note is that the veteran did not complain of 
any attacks when seen by VA health care providers in 1997 and 
1998.

With respect to the current rating criteria, as discussed 
above there is no clinically demonstrated evidence of 
cardiovascular pathology.  Accordingly, a disability rating 
in excess of the currently assigned 10 percent is not 
warranted. 

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased disability rating for service-connected 
tachycardia.  The benefit sought on appeal is denied.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
allergy to penicillin.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (2000); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
38 C.F.R. 3.303(c), 4.9 (2000).

Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  A final decision cannot be reopened 
unless new and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, the Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim.  Knightly v. Brown, 6 
Vet. App. 200 (1994).  Only evidence presented since the last 
final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The VCAA

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, (2000) [to be codified at 38 
U.S.C. § 5103A], which has been discussed in detail above, 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim. It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. See 38 U.S.C. § 5103A(f).

Analysis

Finality

In November 1988, the Board denied the veteran's claim of 
entitlement to service connection for an allergic reaction to 
penicillin.  That decision is final.  
See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; see also Evans, 
9 Vet. App. at 285.  In order to reopen the claim, new and 
material evidence must have been submitted. 38 U.S.C.A. 
§ 5018; 38 C.F.R. § 3.156.

New and Material Evidence

After reviewing the record, the Board is of the opinion that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for an 
allergy to penicillin.  In November 1988, the Board denied 
the veteran's claim on the basis that his service medical 
records failed to demonstrate either that he had been given 
penicillin during service or that he had experienced an 
allergic reaction during service.  At the time of the Board's 
November 1988 decision, the evidence of record included a 
substantial portion of the veteran's service medical records, 
including records pertaining to a hospitalization for knee 
surgery in October 1957. 

Since filing to reopen his claim, the veteran has obtained 
and submitted nursing notes dated during his October 1957 
hospitalization.  It appears that these records were not 
associated with the veteran's VA claims folder at the time of 
the Board's November 1988 decision.  These records show that 
the veteran was given Streptomycin and penicillin during his 
October 1957 hospitalization.  They also show that after one 
such injection, the veteran reported experiencing nausea, a 
ringing in his ears, and an elevated pulse.  The Board 
believes that this evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); see Hodge, 155 F.3d at 
1363.  Accordingly, the Board finds that new and material 
evidence has been submitted in this case, and the claim is 
reopened.

Having reopened the veteran's claim, VA now has a duty to 
assist the veteran in substantiating his claim for benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In accordance with this duty, and for 
the reasons and bases set forth in the remand portion of this 
decision, the Board believes that further development is 
necessary before the veteran's claim can be properly 
adjudicated.

The Board notes that the VCAA also requires that VA notify 
the veteran and his representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate his claim.  
Veterans Claims Assistance Act, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  Because this case is being remanded, the 
Board finds that the RO will have the opportunity to ensure 
that all notification and development actions required by 
VCAA are completed in full; thereby preventing any potential 
prejudice to the appellant.  Bernard, 4 Vet. App. at 393-94.



CONTINUED ON NEXT PAGE
	


ORDER

An increased disability rating for the veteran's service-
connected degenerative joint disease of the left knee is 
denied.

An increased disability rating for the veteran's service-
connected degenerative joint disease of the right knee is 
denied.

Separate disability evaluations of 40 percent under 38 
U.S.C.A. § 4.71a, Diagnostic Code 5292 and 10 percent under 
38 C.F.R. § 4.71a, Diagnostic Code 5291 for the veteran's 
service-connected degenerative arthritis of the lumbar and 
dorsal spine are granted, subject to the regulations 
governing the payment of monetary benefits.

Entitlement to an increased evaluation for the veteran's 
service-connected paroxysmal tachycardia is denied.

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for an 
allergy to penicillin is reopened.  To that extent only, the 
appeal is granted.


REMAND

As discussed above, during the pendency of this appeal, the 
President signed into law the VCAA, which requires VA to make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims for benefits.  
See the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103A).  In accordance with this duty, and for 
the reasons and bases set forth below, the Board finds that 
additional development is warranted before the veteran's 
remaining claims can be adjudicated.


5.  Entitlement to service connection for an allergy to 
penicillin.

6.  Entitlement to service connection for an allergy to 
Streptomycin.

The veteran is seeking entitlement to service connection for 
allergies to Streptomycin and penicillin.  He essentially 
contends that he developed allergies to these drugs during 
his October 1957 hospitalization for knee surgery. 

At the outset, the Board notes that the veteran has at times 
claimed entitlement to service connection for various 
disabilities that he believes to be related to his exposure 
to Streptomycin and penicillin during service.  For example, 
the veteran has claimed entitlement to service connection for 
heart disease, benign positional vertigo, PTSD, hearing loss 
and tinnitus, all on the basis that these disabilities were 
related to exposure to either Streptomycin or penicillin 
during service.  As explained in the Introduction above, the 
veteran's specific claims of entitlement to service 
connection for various physical and mental disabilities based 
upon his exposure to these drugs are not presently before the 
Board on appeal.  The Board will proceed to address only the 
veteran's claims of entitlement to service connection for 
allergies to penicillin and Streptomycin, because the record 
reflects that these claims were denied in the July 1997 
rating decision, and that veteran subsequently filed a timely 
appeal regarding that decision.

As noted above, the President recently signed into law the 
VCAA.  Among other things, this law eliminated the concept of 
a "well-grounded claim", and redefined the obligations of 
VA with respect to the duty to assist.  The law provides that 
VA now has a duty to make reasonable efforts to assist all 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A).  

Because the veteran's claim of entitlement to service 
connection for an allergy to Streptomycin had been denied by 
the RO on the basis that it was not well grounded, the RO did 
not undertake any evidentiary development of the claim.  
Similarly, because the RO determined that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for an allergy to 
penicillin, the RO also did not undertake any evidentiary 
development of this claim.  In light of the passage of the 
VCAA, the Board finds that a remand of these issues is 
warranted, in order to ensure that the RO will have the 
opportunity to adjudicate the veteran's claim pursuant to 
this new legislation in the first instance, thereby 
preventing any potential prejudice to the appellant.  
Bernard, 4 Vet. App. at 393-94.

In support of his claim, the veteran has pointed to the 
October 1957 nursing notes, which show that shortly after 
being given an injection of Streptomycin and penicillin, he 
reported experiencing nausea, ringing in his ears, and an 
elevated pulse.  However, the Board notes that the fact that 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Degmetich, 104 F.3d at 1332; 
Rabideau, 2 Vet. App. at 143.  In this case, the Board 
believes that there is some question as to whether the 
veteran's claimed allergies constitute disabilities for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  For this reason, the Board 
finds that the RO should obtain a medical opinion in order to 
answer this question.  

7.  Service connection for a hiatal hernia and hypertension, 
claimed as secondary to service-connected disabilities.

The veteran is also seeking service connection for a hiatal 
hernia and for hypertension.  He essentially contends that 
these disabilities developed as a result of physical and 
emotional stress caused by his various service-connected 
disabilities,  in particular, arthritis.  In support of his 
claim, the veteran has pointed to VA treatment records, which 
show that he has received periodic treatment over the past 
several years for both a hiatal hernia and hypertension.

As noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for a benefit.  Such assistance 
includes obtaining a medical examination or opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  An examination or opinion is deemed "necessary" 
when the record contains competent medical evidence of a 
current disability, or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the claimant's active military service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

The record in this case contains competent medical evidence 
of a hiatal hernia and hypertension, in the form of VA 
treatment records.  The veteran has contended that these 
disabilities developed secondary to his various service-
connected disabilities.  Accordingly, the Board finds that a 
remand is warranted, so that the RO can provide the veteran 
with a VA examination that addresses the etiology of his 
claimed hiatal hernia and hypertension.

The Board additionally notes that the veteran's claim of 
entitlement to service connection for a hiatal hernia and 
hypertension was originally denied by the RO on the basis 
that it was not well grounded.  Because this claim is being 
remanded, the RO will have the opportunity to readjudicate 
the veteran's claim on the merits in the first instance, 
thereby preventing any potential prejudice to the appellant.  
Bernard, 4 Vet. App. at 393-94.

8.  Service connection for depression, claimed as secondary 
to service-connected disabilities.

The veteran is also seeking service connection for depression 
on the basis that this disability developed secondary to his 
various service-connected disabilities, including, in 
particular, his arthritis.  In support of his claim, the 
veteran has pointed to VA treatment records, which show that 
he has received periodic treatment for depression over the 
past several years.

The Board notes that in March 1997, the veteran was provided 
with a VA psychiatric examination.  The VA psychiatrist 
concluded that the veteran did not have a major depressive 
disorder.  The VA psychiatrist also noted that the veteran's 
episodes of tachycardia were accompanied by anxiety.

Shortly thereafter, during the veteran's March 1997 VA 
orthopedic examination, the VA examiner noted that the 
veteran had a chronic pain syndrome.  The VA examiner 
concluded that the veteran's depression could be exacerbating 
his symptoms, but that it was hard to tell which came first, 
the depression secondary to pain, or pain exacerbated by 
depression.

Subsequent VA treatment reveal that VA examiners continued to 
note that the veteran had a history of depression.  During a 
February 1998 general medical examination, the VA examiner 
noted a diagnosis of a history of depression and that the 
veteran was currently on medication.

In light of the aforementioned evidence, the Board believes 
that there is substantial ambiguity in the record regarding 
whether or not the veteran in fact has a depressive disorder 
and if he does what is its cause.  For this reason, the Board 
is of the opinion that an additional VA psychiatric 
examination is warranted, in order to more accurately 
determine the nature and etiology of his claimed depression.

9.  Entitlement to service connection for loss of sensory 
perception in the left arm, claimed as secondary to arthritis 
of the cervical spine.

10.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated as 30 percent 
disabling.

The veteran is seeking service connection loss of sensory 
perception in the left arm.  He contends that this disability 
developed secondary to his service-connected arthritis of the 
cervical spine.

As discussed above, the veteran underwent a VA orthopedic 
examination in March 1997.  During this examination, the VA 
examination noted diffuse decreased sensation on the 
veteran's left side.  The VA examiner concluded that the 
veteran's sensory changes were not radicular in nature.

Also in March 1997, the veteran underwent a VA peripheral 
nerves examination.  The veteran reported a history of trauma 
to the neck and that he experienced neck pain.  Although no 
specific finding were noted in regard to the veteran's left 
arm, the VA examiner did conclude that neurological 
examination was normal.  Subsequent examinations conducted in 
February 1998 and September 1999 are negative for any 
specific discussion regarding the veteran's left arm, 
although the September 1999 examiner indicated that sensory 
examination was normal in both the upper and lower 
extremities.

The Board believes that there is contradictory evidence of 
record regarding whether the veteran actually experiences 
loss of sensory perception in his left arm.  For this reason, 
the Board believes that a remand of this issue is warranted 
in order to provide the veteran with a VA neurological 
examination that specifically addresses the nature and 
etiology of his claimed loss of sensory perception in the 
left arm.

As noted above, the veteran contends that his loss of sensory 
perception developed secondary to his service-connected 
arthritis of the cervical spine.  He is also seeking an 
increased disability rating for his service-connected 
arthritis of the cervical spine.  In light of the alleged 
relationship between these disabilities, the Board believes 
that evidence obtained as a result of the aforementioned 
neurological examination could potentially be relevant to his 
increased rating claim.  Therefore, the Board believes that 
it would be appropriate to defer any action at this time with 
respect to his claim of entitlement to an increased rating 
for arthritis of the cervical spine.

The record reflects that the veteran's claim of entitlement 
to service connection for loss of sensory perceptions in the 
left arm was originally denied by the RO on the basis that it 
was not well grounded.  Because this claim is being remanded, 
the RO will have the opportunity to readjudicate the 
veteran's claim on the merits in the first instance, thereby 
preventing any potential prejudice to the appellant.  
Bernard, 4 Vet. App. at 393-94.


Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran, 
with a copy to his representative.  The 
RO should specifically request that the 
veteran provide the names and addresses 
of any additional health care providers 
who may possess additional records 
pertinent to his claims.  After securing 
any necessary consents from the veteran, 
the RO should obtain evidence identified 
by the veteran which has not been 
associated with his VA claims folder.  
Regardless of the veteran's response, the 
RO should obtain his most recent VA 
medical treatment records.

2.  Thereafter, the RO should arrange for 
the veteran's claims folder to be 
reviewed by an appropriate specialist in 
order to determine the existence and 
nature of his claimed allergies to 
Streptomycin and penicillin.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review.  The physician 
should be asked to render an opinion as 
to whether or not the record demonstrates 
that the veteran is allergic to 
Streptomycin and/or penicillin.  If such 
allergies are found, the physician should 
offer an opinion as to whether these 
allergies constitute disabilities, absent 
any actual exposure to Streptomycin 
and/or penicillin.  The physician should 
also be asked to render an opinion 
regarding the etiology of any identified 
allergies.  In particular, the physician 
should discuss whether the claimed 
allergies to Streptomycin and penicillin 
constitute congenital or developmental 
defects.  If it is determined that such 
allergies do not constitute congenital or 
developmental defects, the physician 
should discuss whether it is at least as 
likely as not that such allergies are 
related to the veteran's military 
service.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  If the physician concludes 
that physical examination and/or 
diagnostic testing of the veteran is 
appropriate, such an examination should 
be scheduled by the RO.  The report of 
the medical records review should be 
associated with the veteran's claims 
folder.

3.  The RO should schedule the veteran  
for a VA psychological evaluation.  The 
veteran's claims folder and a copy of 
this remand must be reviewed by the 
examiner prior to the examination.  All 
diagnostic tests and studies deemed 
necessary by the examiner should be 
conducted for the purpose of determining 
the nature and extent of any mental 
disability which may be present.  The 
report of the psychological evaluation 
should be associated with the veteran's 
VA claims folder.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
The claims folder, to include a copy of 
the report of the aforementioned 
psychological evaluation, must be 
provided to the examiner for review prior 
to the examination.  After interviewing 
the veteran and reviewing his medical 
history, the examining psychiatrist 
should determine the nature of the 
veteran's current psychiatric disorder, 
if any, and should reconcile to the 
extent possible any discrepancies that 
may exist in past diagnoses, in light of 
the veteran's entire medical history.  
The examining psychiatrist should offer 
an opinion as to whether it at least as 
likely as not that any identified 
psychiatric disability is etiologically 
related to service or that such 
disability resulted from the veteran's 
various service-connected disabilities.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder.

5.  The veteran should be afforded a VA 
examination by an appropriately qualified 
physician or physicians in order to 
determine the nature and etiology of his 
claimed hiatal hernia and hypertension.  
The veteran's claims folder and a copy of 
this remand must be made available to the 
physician(s) for review in conjunction 
with the examination.  The physician(s) 
should be asked to render an opinion as 
to whether it is as likely as not that 
the veteran's hiatal hernia and 
hypertension developed secondary to his 
various service-connected disabilities.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  The 
report of examination should be 
associated with the veteran's claims 
folder.

6.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and etiology of his claimed loss 
of sensation in the left arm.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.   In particular, the 
examiner should determine whether any 
loss of sensory perception or other 
neurological disability is present in the 
left arm and if so if such is related to 
his service-connected cervical spine 
disability.  All diagnostic tests and 
studies deemed necessary by the examiner 
should be conducted.
The report of examination should be 
associated with the veteran's claims 
folder.
7.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all 
developmental and notification actions 
required by the VCAA are completed in 
full.  The RO should then readjudicate 
the veteran's claims, with consideration 
given to all of the evidence of record, 
including any evidence submitted by the 
veteran and/or his representative and any 
additional evidence obtained by the RO 
pursuant to this remand.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished with copies of a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


